PER CURIAM.
Appellant was convicted of the unlawful sale of cocaine in violation of 26 USCA § 692. The only assignment of error is that the charge of the court was one-sided in that it emphasized the evidence in behalf of the government and did not fully present the testimony in behalf of the accused which tended to show that the sale alleged had not been made.
There was more evidence for the government than there was for appellant; but the District Judge fairly and impartially presented the substance of the evidence on both *537sides. The charge taken as a whole, as it must be, is not subject to the criticism that the trial judge was stating as a fact that the sale of cocaine had been made. lie only said that was the contention of the government, and immediately followed that statement with one that it was denied on behalf of appellant that the sale had been made.
The judgment is affirmed.